Dismissed and Memorandum Opinion filed May 28, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00282-CR

                     ADAN DEJESUS RAMOS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

            On Appeal from County Criminal Court at Law No. 6
                          Harris County, Texas
                      Trial Court Cause No. 1920505

                 MEMORANDUM                      OPINION


      After a jury trial, appellant was convicted of the offense of prostitution and
sentenced to confinement for three days in the county jail on December 3, 2014. A
timely motion for new trial was filed on December 29, 2014. Appellant’s notice of
appeal was not filed until March 19, 2015.

      A defendant’s notice of appeal must be filed within ninety days after
sentence is imposed when the defendant has timely filed a motion for new trial.
See Tex. R. App. P. 26.2(a)(2). Accordingly, appellant’s notice of appeal was due
March 3, 2015.

      A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2